ACCEPTED
                                                                                                     03-14-00385-CV
                                                                                                            3894561
                                                                                           THIRD COURT OF APPEALS
                    T HE L ISENBY F IRM , P.C.                                                        AUSTIN, TEXAS
                                                                                               1/26/2015 11:30:36 AM
               A Professional Corporation of Attorneys and Counselors at Law                        JEFFREY D. KYLE
                                                                                                              CLERK
                                     P.O. Box 101236
                                 Fort Worth, Texas 76185
                   Telephone: (817) 615-9505 Facsimile: (866) 381-4215
                                                                                 FILED IN
                                                                          3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                          1/26/2015 11:30:36 AM
                                        January 26, 2015                      JEFFREY D. KYLE
                                                                                   Clerk


Jeffrey D. Kyle, Clerk                                                            VIA: E-File
Third Court of Appeals
Price Daniel Sr. Building